              Case 2:17-cv-00094-RAJ Document 328 Filed 01/24/20 Page 1 of 6




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      ABDIQAFAR WAGAFE, et al., on behalf
 9    of themselves and others similarly situated,
                                                        No. 2:17-cv-00094-RAJ
10                           Plaintiffs,
                                                        PLAINTIFFS’ REPLY IN SUPPORT OF
11           v.                                         MOTION TO COMPEL NAMED
                                                        PLAINTIFFS’ A-FILE INFORMATION
12    DONALD TRUMP, President of the
      United States, et al.,                            NOTE ON MOTION CALENDAR:
13
                                                        January 24, 2020
                             Defendants.
14

15

16

17                                         I.   INTRODUCTION

18          Defendants continue to wrongly withhold significant information and analysis, created by

19   Defendant U.S. Citizenship and Immigration Services (USCIS), about the Named Plaintiffs in

20   their A-Files. Such information is important to Plaintiffs’ claims challenging CARRP and related

21   extreme vetting programs. This Court ruled that information related to internal vetting

22   procedures used by USCIS is “highly relevant” to Plaintiffs’ claims, and that there is “little

23   justification for withholding this information based on the law enforcement privilege.” Dkt. 274

24   at 5. This Court has also instructed Defendants to use the law enforcement privilege

25   “deliberately” and “to be exacting with which documents fall within this privilege.” Dkt. 148 at

26   5. Nonetheless, Plaintiffs’ A-files still contain numerous redactions, including block redactions

                                                                                 Perkins Coie LLP
     PLAINTIFFS’ REPLY ISO MOTION TO COMPEL NAMED                          1201 Third Avenue, Suite 4900
     PLAINTIFFS’ A-FILE INFORMATION                                          Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 1                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 328 Filed 01/24/20 Page 2 of 6




 1   covering entire pages of documents. These widespread redactions reveal that Defendants have
 2   failed to use the privilege “deliberately” and have withheld USCIS-generated information to
 3   which Plaintiffs are entitled.
 4
                                            II.     ARGUMENT
 5
            This Court has upheld Defendants’ law enforcement privilege redactions only with regard
 6
     to two categories of information: (1) “why” information that originates from law enforcement
 7
     agencies external to USCIS, and (2) communications between USCIS and third-party law
 8
     enforcement agencies relating to such “why” information. Dkt. 274 at 3-5. Beyond these two
 9
     categories, the Court has ruled that Plaintiffs are entitled to USCIS-generated information,
10
     information regarding USCIS internal vetting procedures, and USCIS’s internal decision-making
11
     processes for adjudicating A-files. Dkt. 274 at 5 (finding “little justification” for withholding
12
     information related to USCIS’s internal vetting procedures). Such information is highly relevant
13
     to Plaintiffs’ claims. See Dkt. 274 at 5.
14
            In their Opposition brief, Defendants assert that they withhold only information
15
     originating from third-party law enforcement agencies or communications with those agencies.
16
     See Dkt. 326. That is incorrect. Defendants wrongfully redact internal USCIS analysis and
17
     USCIS-generated information throughout the Named Plaintiffs’ A-files. See, e.g., Hyatt Decl.,
18
     Ex. A at DEF-00420720 (the Hyatt Declaration includes a further discussion of the contents of
19
     this document). For example, in at least one Named Plaintiff’s A-file, Defendants redact
20
     information about an internal USCIS vetting program. Even though the program was
21
     USCIS-run—and information gathered from the program was generated by USCIS—Defendants
22
     redact the name of the program, information generated by the program, and related internal
23
     analysis in this applicant’s A-file. See id. at DEF-00420593, DEF-00420705, DEF-00420707. In
24
     an internal communication from one USCIS officer to another in the A-file, Defendants redact
25
     information discovered through this internal vetting program even though the same
26
     communication acknowledges that the vetting program was initiated by USCIS. See id. at
                                                                                  Perkins Coie LLP
     PLAINTIFFS’ REPLY ISO MOTION TO COMPEL NAMED
     PLAINTIFFS’ A-FILE INFORMATION                                         1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 2                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 328 Filed 01/24/20 Page 3 of 6




 1   DEF-00420593. On its face, this document shows that Defendants have withheld information
 2   related to USCIS internal vetting procedures to which this Court has ruled Plaintiffs are entitled.
 3   See Dkt. 274 at 5 (“The Court believes the “internal” vetting procedures used by USCIS to be
 4   most relevant . . . [and] sees little justification for withholding this information based on the law
 5   enforcement privilege.”).
 6          Defendants also withhold other USCIS-generated analysis and information that is highly
 7   relevant to Plaintiffs’ claims. For example, Defendants redact analyses performed by USCIS
 8   based on the information generated through the internal vetting program discussed above. See
 9   Hyatt Decl., Ex. A at DEF-00420711 (redacting almost all analysis related to this internal vetting
10   program); see also id. at DEF-00420717. In other documents in this same A-file, Defendants
11   withhold an entire internal email between USCIS officers, id. at DEF-00420592, and block-
12   redact large portions of an internal USCIS memorandum regarding the applicant. Id. at DEF-
13   00420704. This internal analysis and information is highly relevant to Plaintiffs’ claims and, per
14   this Court’s Order, cannot be withheld under the law enforcement privilege. See Dkt. 274 at 5.
15          Moreover, Defendants claim that, for immigration benefit applications where at least
16   some information underlying the national security concern originates from a third-party law
17   enforcement agency, “the third-party agency information and the reasons why USCIS determined
18   that CARRP review was necessary are inextricably linked, and therefore, both must be protected
19   from disclosure.” Defendants’ Response, Dkt. 326 at 4 (emphasis added). This cannot be true.
20   Although the Court permitted Defendants to withhold information originating from third-party
21   law enforcement agencies, additionally withholding subsequent USCIS internal analyses,
22   interpretations, and communications regarding whether CARRP review is necessary in these
23   cases goes beyond the scope of permissible law enforcement privilege redactions. Plaintiffs are
24   entitled to information regarding USCIS’s internal decision-making processes, methods of
25   distilling and analyzing facts, and adjudication of these immigration benefit applications. See
26   Dkt. 274 at 5 (finding little justification for withholding “‘internal’ vetting procedures used by
                                                                                  Perkins Coie LLP
     PLAINTIFFS’ REPLY ISO MOTION TO COMPEL NAMED
     PLAINTIFFS’ A-FILE INFORMATION                                          1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 3                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 328 Filed 01/24/20 Page 4 of 6




 1   USCIS”). Defendants redact exactly this kind of information anyway. See, e.g., Sepe Decl.,
 2   Ex. D at p. 1. Defendants cannot withhold this highly relevant information by unilaterally
 3   claiming that the entirety of USCIS’s internal decision-making processes in such cases is
 4   “inextricably linked” to third-party information.
 5          Defendants’ large, block redactions in the Named Plaintiffs’ A-files also reinforce that
 6   Defendants have failed to follow this Court’s Order, which instructs Defendants to use the law
 7   enforcement privilege “deliberately” and “to be exacting with which documents fall within this
 8   privilege." Dkt. 148 at 5. Defendants’ redactions in the A-files are anything but deliberate and
 9   exacting. In multiple instances, Defendants withhold entire documents in the A-files. See, e.g.,
10   Sepe Decl., Ex. E; Sepe Decl., Ex. F; Dkt. 326-1, Ex. C (email from counsel for Plaintiffs
11   identifying to Defendants portions of A-files that were redacted in their entirety). And in other
12   documents, Defendants redact blocks of information appearing within internal memoranda or
13   communications. See, e.g., Hyatt Decl., Ex. A at DEF-00420704, DEF-00420592, DEF-
14   00420730.
15          Finally, Defendants fail to carry the “heavy burden” of showing why discovery is being
16   denied. See Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). Considering the
17   numerous remaining redactions in the Named Plaintiffs’ A-files—and how highly relevant
18   information in the A-files is to Plaintiffs’ claims—Plaintiffs would welcome in camera review of
19   the Named Plaintiffs’ A-files to determine whether Plaintiffs are entitled to additional
20   information within the A-files.
21                                        III.    CONCLUSION
22          Plaintiffs respectfully request that the Court order Defendants to produce
23   USCIS-generated analysis on why the Named Plaintiffs’ immigration benefits applications were
24   subject to CARRP. These documents are important to Plaintiffs’ claims. Alternatively, Plaintiffs
25   request that the Court review the Named Plaintiffs’ A-files in camera to determine the propriety
26   of Defendants’ redactions and whether further disclosure is warranted.
                                                                                 Perkins Coie LLP
     PLAINTIFFS’ REPLY ISO MOTION TO COMPEL NAMED
     PLAINTIFFS’ A-FILE INFORMATION                                        1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 4                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 328 Filed 01/24/20 Page 5 of 6




 1   Respectfully submitted,                        DATED: January 24, 2020

 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
 3   ACLU Foundation of Southern California         s/ David A. Perez
     1313 W. 8th Street                             s/ Heath L. Hyatt__________
 4   Los Angeles, CA 90017                          Harry H. Schneider, Jr. #9404
     Telephone: (213) 977-5236                      Nicholas P. Gellert #18041
 5   jpasquarella@aclusocal.org                     David A. Perez #43959
                                                    Heath L. Hyatt #54141
 6   s/ Matt Adams                                  Perkins Coie LLP
     Matt Adams #28287                              1201 Third Avenue, Suite 4900
 7   Northwest Immigrant Rights Project             Seattle, WA 98101-3099
     615 Second Ave., Ste. 400                      Telephone: 206.359.8000
 8   Seattle, WA 98122                              HSchneider@perkinscoie.com
     Telephone: (206) 957-8611                      NGellert@perkinscoie.com
 9   matt@nwirp.org                                 DPerez@perkinscoie.com
                                                    HHyatt@perkinscoie.com
10   s/ Stacy Tolchin
     Stacy Tolchin (admitted pro hac vice)          s/ Trina Realmuto
11   Law Offices of Stacy Tolchin                   s/ Kristin Macleod-Ball
     634 S. Spring St. Suite 500A                   Trina Realmuto (admitted pro hac vice)
12   Los Angeles, CA 90014                          Kristin Macleod-Ball (admitted pro hac vice)
     Telephone: (213) 622-7450                      American Immigration Council
13   Stacy@tolchinimmigration.com                   1318 Beacon Street, Suite 18
                                                    Brookline, MA 02446
14   s/ Hugh Handeyside                             Telephone: (857) 305-3600
     s/ Lee Gelernt                                 trealmuto@immcouncil.org
15   s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
     Hugh Handeyside #39792
16   Lee Gelernt (admitted pro hac vice)            s/ John Midgley
     Hina Shamsi (admitted pro hac vice)            John Midgley #6511
17   American Civil Liberties Union Foundation      ACLU of Washington
     125 Broad Street                               P.O. Box 2728
18   New York, NY 10004                             Seattle, WA 98111
     Telephone: (212) 549-2616                      Telephone: (206) 624-2184
19   lgelernt@aclu.org                              jmidgley@aclu-wa.org
     hhandeyside@aclu.org
20   hshamsi@aclu.org

21

22
                                                    Counsel for Plaintiffs
23

24

25
26

                                                                             Perkins Coie LLP
     PLAINTIFFS’ REPLY ISO MOTION TO COMPEL NAMED
     PLAINTIFFS’ A-FILE INFORMATION                                   1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 5                                        Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 328 Filed 01/24/20 Page 6 of 6




 1
                                     CERTIFICATE OF SERVICE
 2
            The undersigned certifies that on the date indicated below, I caused service of the
 3
     foregoing document via the CM/ECF system that will automatically send notice of such filing to
 4
     all counsel of record herein.
 5
            DATED this 24th day of January, 2020, at Washington, DC.
 6

 7                                                    By: s/ Heath Hyatt
                                                      Heath Hyatt, WSBA No. 54141
 8                                                    Perkins Coie LLP
                                                      1201 Third Avenue, Suite 4900
 9                                                    Seattle, WA 98101-3099
                                                      HHyatt@perkinscoie.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26
                                                                               Perkins Coie LLP
     CERTIFICATE OF SERVICE                                               1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – 1                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
